EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnathan Jordan on 2/22/2021.

The application has been amended as follows: 
Cancel claim 32. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The modular vehicle frame of the claimed invention comprises all the limitations of claim 1, specifically, a mounting plate having a first and second side, a pair of laterally spaced pivot blocks extending from a bottom of the first side configured to provide a pivotal interface with a material handling attachment, wherein each of the pivot blocks include a concave top surface that defines a generally rounded profile and at least one locking latch attached to the second side of the mounting plate and configured to provide a selective locking interface with the material handling attachment that is not taught, suggested, nor obvious over prior arts of record. 

The material handing vehicle of the claimed invention comprises all the limitations of claim 32, specifically, a mounting assembly including at least one support wheel arranged under the mounting assembly and a material handling attachment wherein the at least one support wheel is configured to be raised above ground on which the modular vehicle frame is configured to travel and when the material handling attachment is disconnected from the mounting assembly, the at least one support wheel is configured to engage the ground that is not taught, supported, nor obvious over prior arts of record. 
WO 2007/014421 does not teach a pair of laterally spaced pivot blocks each extending from a bottom of a first side of the mounting block including concave top surface that defines a generally rounded profile.
US Patent Application Publication No. 2016/0090286 to Belotti teaches a mounting plate with two pivotal blocks but does not teach the pivot blocks include a concave top surface that defines a generally rounded profile. 

US Patent No. 9,139,405 to Balcom teaches a mounting plate with a pair of laterally spaced blocks but does not teach the pivot blocks include a concave top surface that defines a generally rounded profile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2016/0090286 to Belotti teaches a vehicle mounting plate;
EP 2 998 265 to Hofmann teaches a vehicle mounting plate;
US Patent Application Publication No. 2019/0351927 to Yahner et al teaches a vehicle mounting plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654